Citation Nr: 0719032	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-29 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to an increased rating for service connected 
status post-fracture with neuritis, left great toe (formerly 
residuals of injury to left great toe), currently evaluated 
at 10 percent.  

2.  Entitlement to an effective date for a compensable 
rating for service connected status post-fracture with 
neuritis, left great toe (formerly residuals of injury to 
left great toe), prior to September 3, 2003.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted an increased rating for the veteran's service 
connected toe disability to 10 percent and denied an 
effective date for a compensable rating for the veteran's 
left toe disability prior to September 3, 2003.  The RO 
issued a notice of the decision in November 2003, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
December 2003 with respect to the rating and effective date 
assigned.  Subsequently, in June 2005 the RO provided a 
Statement of the Case (SOC), and thereafter, in August 2005, 
the veteran timely filed a substantive appeal.  The RO issued 
a Supplemental Statement of the Case (SSOC) in February 2006.

The veteran did not request a hearing on this matter.

The Board notes that the RO, in its June 2005 SOC (or the 
February 2006 SSOC) to provide the veteran with "a summary 
of the applicable laws and regulations, with appropriate 
citations" pertaining to effective dates of awards, as 
mandated by 38 C.F.R. § 19.29.  Hence, this issue must be 
remanded to the RO for the issuance of a statement of the 
case that fully addresses this matter.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  This aspect of the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

The Board also comments that the veteran, in his August 2006 
substantive appeal, appears to have raised a clear and 
unmistakable error (CUE) claim with respect to a July 1988 RO 
decision denying his increased rating claim for his service 
connected left toe disorder.  See August 2006 Substantive 
Appeal (questioning why the RO denied his increased rating 
claim in 1988; why he did not receive a 10 percent evaluation 
back in 1988; and why the RO did not make the currently-
assigned 10 percent evaluation "retroactive to [the] 1988 
mishandled denial").  The Board refers this matter to the RO 
for further action.  The RO should clarify whether the 
veteran seeks to pursue such a CUE claim, and if so, 
adjudicate the matter after advising the veteran that if he 
wishes to reasonably raise CUE, he must advance with some 
degree of specificity the nature of the alleged error.

The Board also notes that the veteran has indicated during 
this appeal that he has back and hip disabilities secondary 
to his service-connected left toe disability.  See, e.g., his 
December 2003 notice of disagreement.  Since these claims 
have not been adjudicated by the RO, they are referred to the 
AMC/RO for appropriate action.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, no prejudice to the 
veteran resulted.

2.	The veteran's service connected left toe disability is 
manifested by mild degenerative arthritic changes, pain 
and neuritis, but he has full range of motion without pain 
on repetition and full toe strength; this disability is 
not productive of more than moderate functional 
impairment.


CONCLUSION OF LAW

The criteria for an assignment of a rating in excess of 10 
percent for status post-fracture with neuritis, left great 
toe (formerly residuals of injury to left great toe) have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010, 
5283, 5284 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2003 letter sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, -- F.3d--, 2007 WL 
1427720, *5 (Fed. Cir.) (outlining VCAA notice requirements); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The September 2003 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof that his service 
connected disability had increased in severity.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to send VA any treatment 
records pertinent to his claim as well as statements from 
individuals who could describe how his disability had 
worsened.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the September 2003 
letter.  The RO did, however, provide notice of these Dingess 
elements in a March 2006 correspondence. 
  
The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the November 2003 RO decision that is the subject of this 
appeal in its September 2003 letter, but did not timely 
supply notice of the two the Dingess elements.  

With respect to the belated Dingess notice, where such a 
timing error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, timely notice of the two Dingess 
elements would not have operated to alter the outcome in the 
instant case where evidence establishing a moderately severe 
or severe left toe disorder is lacking.  Sanders, at *5 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").  In addition, the 
Board finds it noteworthy that the veteran, through his 
accredited representative, submitted a Brief in April 2006, 
after he had received the belated (March 2006) Dingess notice 
wherein he raised no issue with respect to the Dingess notice 
and offered no additional information in support of his 
claim.  In view of the foregoing, the Board cannot conclude 
that this defect in timing affected the essential fairness of 
the adjudication, and therefore the presumption of prejudice 
is rebutted.  Id., at *10.  



b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive October 2003 and April 2005 VA examinations, which 
were thorough in nature and adequate for the purposes of 
deciding this claim.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to toe disabilities, 38 C.F.R  § 4.71a, 
Diagnostic Codes 5283 and 5284 set forth the pertinent rating 
criteria.  Under Diagnostic Code 5283, moderate malunion or 
nonunion of the tarsal or metatarsal bones warrants a 10 
percent disability evaluation, while 20 percent evaluation 
requires moderately severe malunion or nonunion.  A 30 
percent evaluation requires severe malunion.

Pursuant to Diagnostic Code 5284, governing other foot 
injuries, a veteran will receive respective ratings of 10 
percent, 20 percent and 30 percent for moderate, moderately 
severe or severe injury.  

Under either Diagnostic Code 5283 or 5284, a maximum 40 
percent evaluation will be awarded if the veteran has actual 
loss of use of the foot.  

VA regulations do not expressly define the terms "mild," 
"moderate" and "severe,", and thus, the Board must arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

In addition, according to Diagnostic Code 5010, arthritis due 
to trauma and substantiated by X-ray findings must be rated 
as degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  In the absence of 
limitation of motion, however, a 10 percent disability rating 
is warranted with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, while a 
20 percent disability rating is warranted with X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  

b. Increased Rating Claims
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).


III. Analysis 

a. Factual Background
The veteran submitted to a QTC examination in October 2003 
for the purposes of assessing the current severity of his 
left toe disorder.  At this time the veteran complained of 
pain and stiffness in the toe, as well as radiation of pain 
from the top of the toe up to the calf and thigh.  The 
veteran experienced pain when walking or standing and 
reported experiencing weakness and fatigue when performing 
these activities.  He also lost approximately 15 days of work 
because of his left toe disorder.  The clinician noted that 
the veteran could perform activities of daily living, such 
as, cooking, walking, showering, climbing stairs, shopping, 
cleaning, dressing, gardening, and driving, among other 
things.

A physical examination revealed normal reflexes of the knee 
and ankles, as well as normal to light touch, pinprick and 
two-point discrimination.  Examination of the feet for signs 
of abnormal weight bearing showed no signs of that, and the 
veteran required no assistive devices to ambulate.  He also 
exhibited a normal posture and gait, without limited function 
of standing or walking.  X-rays of the left foot disclosed 
mild degenerative arthritic changes and minimal bunion 
formation about the first metacarpal phalangeal (MP) joint.  
The veteran had no stress fracture there, heel spurs or signs 
of tarsal coalition.  

Based on these data, the clinician diagnosed the veteran with 
post-traumatic arthritis, left great toe, with residuals of 
pain and incidental finding of bunion as well as neuritis, 
great left toe.   

In his December 2003 NOD, the veteran indicated that since 
his active service, he had constant pain and severe 
discomfort in his left foot.  He described how this pain 
migrated from his foot to his hip and traverse of the back, 
and once this occurred, he would become completely immobile.  
The veteran stated that he took over the counter pain 
medication, and that as he has aged, he must take longer 
breaks to recover and recuperate from the pain he 
experiences.  He also indicated that in 1988 he had visited a 
VA hospital and had informed physicians there that he had 
migrating pain from the left foot to the back and hip.  The 
veteran objected to the 10 percent disability rating 
assigned, as he had constant pain since the in-service injury 
which led to the left toe disability and that the current 
assessment did not take into account the "domino" effect of 
the injury to his hip and back.        

In April 2005 the veteran submitted to a VA podiatry 
examination.  The VA clinician reviewed the claims file and 
noted that the veteran complained of a dystrophic left great 
toenail since the in-service injury, as well as chronic, 
recurrent ingrown left great toenail tibial border requiring 
periodic debridement.  The veteran also described having 
radiating pain from the great left toe, generally through the 
course of the posterior tibial nerve and posterior to the 
medial alleolar region of the left ankle, and penetrating up 
the posterior calf into the thigh/buttock region.  

Objectively, the VA clinician stated that unless otherwise 
noted, there was no relevant pain, weakness, fatigability, 
problematic motion, edema, instability or tenderness.  The 
veteran had a hyperkeratotic build-up about the plantar 
aspect of the left great toe, and displayed full and fluid 
range of motion in the left first metatarsal phalangeal joint 
and hallux interphalangeal joint without tenderness or 
limitation.  The left great toenail had a deviated growth 
path.  The veteran displayed a normal gait without antalgia, 
as well as normal form and function of both the tibialis 
posterior and tendo Achilles.  

Based on these data, the clinician determined that the 
veteran's range of motion was unaffected by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
Instead, he found that the predominant residual from the 
veteran's in-service left great toe injury amounted to 
dystrophy of the left great toenail with chronic recurrent 
ingrown left great toenail tibial border but no overt 
evidence of any post-traumatic arthritic process affecting 
the left first ray, specifically the metatarsal phalangeal 
joint or the hallux interphalangeal joint.  He concluded also 
that the veteran's pattern of radiating pain was more likely 
of proximal origin such as of spinal origin with no 
discernable relationship whatsoever to the veteran's great 
toe injury.  Regarding his feet in and of themselves, the 
clinician determined that the veteran would be characterized 
as having minimal impairment of activities of daily living, 
ambulatory capacity or employment capacity.     

As noted in a May 2005 VA orthopedic examination report, the 
veteran complained of radiating pain from the left great toe 
medial aspect plantar fascia area to the posterior left heel, 
and from the heel to the calf area, medial side then up the 
lateral side of his thigh to the posterior area of the 
lumbosacral buttock sacroiliac area and secondary pain in the 
mid-lumbar area.  He also indicated that he ran 6 miles three 
to four times weekly, and had worked as a truck driver since 
2004.

A physical examination of the left toe disclosed a symmetric 
nail bed and 5/5 toe strength.  His toes were nontender to 
digital pressure and the clinician noted that the veteran had 
no history of prolonged gait and stance changes secondary to 
his left toe injury.         

b. Discussion 
The Board determines that the evidence preponderates against 
the veteran's increased rating claim.  Specifically, while 
the Board notes that the veteran has complained of pain, and 
was diagnosed with mild degenerative arthritic changes and 
neuritis in October 2003, during his April 2005 examination, 
the veteran demonstrated full range of motion of the left 
great toe without any functional limitation due to fatigue, 
weakness, pain or other impairment.  At this time he also had 
no signs of edema, instability or tenderness, and as recently 
as May 2005, he has demonstrated full 5/5 toe strength.  The 
veteran has had no indication of abnormal weight-bearing or a 
limitation to standing, and he has exhibited a normal gait, 
as noted in the April 2005 and May 2005 VA medical reports.  
This cumulative evidence produces a disability picture that 
weighs in favor of, at most, a moderate degree of impairment 
under either Diagnostic Code 5283 or 5284, and weighs against 
a determination of a moderately severe or severe disability.  
The fact that in May 2005 the veteran reported that he 
typically ran for six miles multiple times per week and the 
October 2003 VA examiner's conclusion that the veteran could 
perform activities of daily living without impairment also 
suggests nothing more than moderate impairment.  It is also 
pertinent to note that the April 2005 VA podiatrist who 
examined the veteran's feet specifically found only minimal 
functional impairment attributable to the left toe 
disability.  

Although the Board recognizes that the veteran, in his 
December 2003 NOD, indicated that he at times becomes 
completely immobile, which could preponderate in favor of a 
20 percent evaluation under Diagnostic Code 5003 as an 
occasional incapacitating exacerbation, the veteran related 
this immobility to his back and hip maladies, rather than his 
left great toe disability.  The objective medical evidence 
also does not support a finding that he has experienced such 
incapacitating exacerbations, as would be required for an 
increased rating under Diagnostic Code 5003.  In addition, 
the April 2005 VA examiner expressly determined that the 
veteran's complaints of radiating pain from the left great 
toe was more likely related to other sources, such as a back 
disability, "with no discernable relationship whatsoever to 
the veteran's great toe injury," which would also weigh 
against an increased rating claim.  No contrary opinion 
exists on the record, and accordingly, in light of the above 
evidence, the claim must be denied. 

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected toe 
disability has necessitated frequent hospitalizations beyond 
that contemplated by the rating schedule or has caused a 
marked interference with employment.  Although the Board 
acknowledges that the veteran, in October 2003, indicated 
that he had missed approximately 15 days of work because of 
his left great toe disorder, he has nonetheless continued to 
work, most recently as a truck driver from 2004.  Thus, in 
the absence of such factors, the criteria for submission for 
assignment of an extraschedular rating for his toe disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


IV. Conclusion 
For the reasons stated above, the Board finds that an 
increased rating is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

A rating in excess of 10 percent for service connected 
status post-fracture with neuritis, left great toe (formerly 
residuals of injury to left great toe) is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim for an effective 
date for a compensable rating for service connected status 
post-fracture with neuritis, left great toe, prior to 
September 3, 2003.  38 C.F.R. § 19.9 (2006).  Specifically,  
the RO, in its November 2003 decision and February 2006 SSOC 
conveyed that "[a]n earlier effective date [prior to 
September 3, 2003] was considered based on the cited medical 
evidence from [VA], however, these records did not justify a 
earlier effective date based on the current VA requirements 
or a next higher rating."  It offered no citations to legal 
authority and did not refer to any laws or regulations, as 
required by 38 C.F.R. § 19.29.  As noted in the introduction 
above, the RO must issue a statement of the case that fully 
addresses the earlier effective date claim.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

1. With respect to the claim for an 
effective date for a compensable rating 
for service connected status post-
fracture with neuritis, left great toe, 
prior to September 3, 2003, the AMC/RO 
must review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 
(2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should specifically advise the 
veteran to ensure that VA possesses all 
relevant medical reports and other 
evidence pertaining to his claim from all 
time periods.

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  
 
2.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
relevant evidence of record, the AMC/RO 
must issue an SOC that fully addresses 
the claim for an effective date for a 
compensable rating for service connected 
status post-fracture with neuritis, left 
great toe, prior to September 3, 2003.  A 
summary of the applicable law and 
regulations with appropriate citations 
and a discussion of how such law and 
regulations affect the determination in 
accordance with 38 C.F.R. § 19.29 must be 
furnished.  If the claim remains denied, 
the AMC/RO should afford the veteran an 
opportunity to perfect the appeal.  Any 
subsequent indicated action should follow 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


